

Exhibit 10.1


Service-Based Form




CSS INDUSTRIES, INC.


2013 EQUITY COMPENSATION PLAN


NONQUALIFIED STOCK OPTION GRANT


This NONQUALIFIED STOCK OPTION GRANT, dated as of _________ __, 20__ (the “Date
of Grant”), is delivered by CSS Industries, Inc. (the “Company”) to
______________ (the “Grantee”).
RECITALS
WHEREAS, the Human Resources Committee of the Board of Directors of the Company
(the “Committee”) has determined to grant the Grantee a nonqualified stock
option to purchase shares of the common stock of the Company, par value $0.10
per share, (the “Company Stock”); and
WHEREAS, the Committee has determined that the nonqualified stock option granted
to the Grantee shall be issued under the CSS Industries, Inc. 2013 Equity
Compensation Plan (the “Plan”) and the terms and conditions of such nonqualified
stock option shall be memorialized in this Nonqualified Stock Option Grant (the
“Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1.Grant of Option. Subject to the terms and conditions set forth in this Grant
and in the Plan, the Company hereby grants to the Grantee a nonqualified stock
option (the “Option”) to purchase __________ shares of Company Stock at an
exercise price of $_______ per share. The Option shall become exercisable
according to Paragraph 2 below.


2.Exercisability of the Option. The Option shall become exercisable on the
following dates, if the Grantee is Employed by the Employer (as defined in the
Plan) on the applicable vesting date (each a "Vesting Date"):
 
Vesting Date
 
Shares for Which the Option is
Exercisable on the Vesting Date
 
 
First anniversary of Date of Grant
 
25%
 
 
Second anniversary of Date of Grant
 
25%
 
 
Third anniversary of Date of Grant
 
25%
 
 
Fourth anniversary of Date of Grant
 
25%
 



The exercisability of the Option is cumulative, but shall not exceed 100% of the
shares of Company Stock subject to the Option. If the foregoing schedule would
produce fractional shares, the number of shares for which the Option becomes
exercisable shall be rounded up to the nearest whole Share. The Committee may
accelerate the period over which the Option becomes exercisable based upon the
Grantee’s individual performance.


3.Term of Option.


(a)The Option shall have a term of seven (7) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Grant or the Plan.

1

--------------------------------------------------------------------------------

Share-Based Form







(b)The Option shall automatically terminate upon the happening of the first of
the following events:
(i)The expiration of the 90‑day period after the Grantee ceases to be Employed
by the Employer, if the termination is for any reason other than death,
termination for Cause (as defined in the Plan), or the Grantee’s sole
determination to terminate his or her employment (other than by reason of
retirement approved by the Committee).
(ii)The expiration of the 180-day period after the Grantee ceases to be Employed
by the Employer, if the Grantee dies while Employed by the Employer or retires
from such employment with the consent of the Committee.
(iii)The date on which the Grantee ceases to be Employed by the Employer on
account of a termination for Cause by the Employer (as defined in the Plan) or
the Grantee’s voluntary termination (other than by reason of retirement approved
by the Committee). In addition, notwithstanding the prior provisions of this
Paragraph 3, if the Grantee engages in conduct that constitutes Cause after the
Grantee’s employment or service terminates, the Option shall immediately
terminate.
Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the seventh anniversary of the Date of Grant.
Any portion of the Option that is not exercisable at the time the Grantee ceases
to be Employed by the Employer shall immediately terminate.
4.Exercise Procedures.
(a)Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable portion of the Option by giving the
Company written notice of intent to exercise in the manner provided in this
Grant, specifying the number of shares of Company Stock as to which the Option
is to be exercised and the method of payment. Payment of the exercise price
shall be made in accordance with procedures established by the Committee from
time to time based on type of payment being made but, in any event, prior to
issuance of the shares of Company Stock. The Grantee shall pay the exercise
price (i) in cash, (ii) by delivering shares of Company Stock owned by the
Grantee and having a Fair Market Value (as defined in the Plan) on the date of
exercise at least equal to the exercise price or by attestation (on a form
prescribed by the Committee) to ownership of shares of Company Stock having a
Fair Market Value on the date of exercise at least equal to the exercise price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, (iv) by "net exercise", which is the
surrender of shares of Company Stock for which the Option is exercisable to the
Company in exchange for a distribution of shares of Company Stock equal to the
amount by which the then Fair Market Value of the shares of Company Stock
subject to the exercised Option exceeds the applicable exercise price per share,
(v) any combination of clauses (i), (ii), (iii) or (iv); or (vi) by such other
method as the Committee may approve, to the extent permitted by applicable law.
The Committee may impose from time to time such limitations as it deems
appropriate on the use of shares of Company Stock to exercise the Option.
(b)The obligation of the Company to deliver shares of Company Stock upon
exercise of the Option shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including such actions as Company counsel shall
deem necessary or appropriate to comply with relevant securities laws and
regulations.
(c)All obligations of the Company under this Grant shall be subject to the
rights of the Employer as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Unless Committee determines otherwise,
the Grantee may elect to satisfy any tax withholding obligation of the Employer
with respect to the Option by having shares of Company Stock withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state and local tax liabilities.

2

--------------------------------------------------------------------------------

Share-Based Form





5.Change of Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Option, and, in the event of
a Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan.
6.Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Grant.
7.Acknowledgement By Grantee. By accepting this Grant, the Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by the terms
of the Plan and this Grant. The Grantee further agrees to be bound by the
determinations and decisions of the Committee with respect to this Grant and the
Plan and the Grantee’s rights to benefits under this Grant and the Plan, and
agrees that all such determinations and decisions of the Committee shall be
binding on the Grantee, his or her beneficiaries and any other person having or
claiming an interest under this Grant and the Plan on behalf of the Grantee. The
Grantee further hereby acknowledges and agrees that the Grantee will indemnify
the Employer and hold the Employer free and harmless of, from and against any
and all losses, damage, obligation or liability, and all costs and expenses
(including reasonable attorneys’ fees) incurred in connection therewith, which
may be suffered or incurred on account or by reason of any act or omission of
the Grantee or the Grantee’s heirs, executors, administrators, personal
representatives, successors and assigns in breach or violation of the provisions
of the Plan or the agreements of the Grantee set forth herein.
8.Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. The grant and exercise of the Option
are subject to interpretations, regulations and determinations concerning the
Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to
(a) rights and obligations with respect to withholding taxes, (b) the
registration, qualification or listing of the shares of Company Stock, (c)
changes in capitalization of the Company and (d) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
the Option pursuant to the terms of the Plan, and its decisions shall be
conclusive as to any questions arising hereunder.
9.No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate the Grantee’s employment or service at any time for any
reason is specifically reserved.
10.No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the shares of
Company Stock subject to the Option, until certificates for shares of Company
Stock have been issued upon the exercise of the Option.
11.Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this Grant
may not be sold, assigned, encumbered or otherwise transferred except, in the
event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Grant, or in the event of the levy or any
attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Option by notice to the Grantee, and
the Option and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates. This Grant may be assigned by the Company without the Grantee’s
consent.
12.Applicable Law; Entire Agreement. The validity, construction, interpretation
and effect of this instrument shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof. This Grant, together with the
Non-Disclosure and Non-

3

--------------------------------------------------------------------------------

Share-Based Form





Competition Agreement (or, if applicable, the Non-Disclosure Agreement) provided
to the Grantee herewith, the provisions of which are incorporated herein by
reference, sets forth the entire agreement of the parties with respect to the
subject matter hereof and may not be changed or terminated except by a writing
signed by the Grantee and the Company. This Grant and any undertakings and
indemnities delivered hereunder shall be binding upon and shall inure to the
benefit of the Grantee and the Grantee’s heirs, distributees and personal
representatives and to the Company, its successors and assigns.
13.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Secretary at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Employer, or to such other
address as the Grantee may designate to the Employer in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.
[SIGNATURE PAGE FOLLOWS]

4

--------------------------------------------------------------------------------

Share-Based Form







IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Grant, and the Grantee has executed this Grant,
effective as of the Date of Grant.
ATTEST
CSS INDUSTRIES, INC.
 
 
(Corporate Seal)
 
___________________________________
By: __________________________________________









                            
I hereby accept the Option described in this Grant, and I agree to be bound by
the terms of the Plan and this Grant. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.


 
ACCEPTED:
 
 
 
By: _________________________
 
       [Name] (Grantee)









                                                                                




                            
    



5